t c memo united_states tax_court donald g cave a professional law corp petitioner v commissioner of internal revenue respondent docket no filed date jerry f pepper for petitioner donna mayfield palmer for respondent memorandum findings_of_fact and opinion marvel judge this case is before the court on a petition for redetermination of employment status filed pursuant to sec_7436 in a notice_of_determination of worker 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all continued classification notice_of_determination issued to petitioner respondent determined that donald g cave donald cave michael l cave michael cave david lahaye mr lahaye michael matthews mr matthews and renee cooper willis ms willis were petitioner’s employees for all taxable periods of calendar years and and that petitioner was not entitled to relief under the revenue act of publaw_95_600 92_stat_2885 as amended act sec_530 consequently respondent determined that petitioner was liable for employment taxe sec_2 and penalties in the following amounts sec_6656 quarter year amount penalty tax fica withholding dollar_figure dollar_figure fica withholding big_number big_number fica withholding big_number big_number fica withholding big_number big_number futa big_number fica withholding big_number big_number fica withholding big_number big_number fica withholding big_number big_number fica withholding big_number big_number futa big_number the issues for decision are whether petitioner is a proper party before this court whether donald cave michael continued monetary figures have been rounded to the nearest dollar 2for convenience we use the term employment_taxes to refer to taxes under the federal_insurance_contribution_act fica secs and the federal_unemployment_tax_act futa secs and federal_income_tax withholding secs cave mr lahaye mr matthews and ms willis were petitioner’s employees for employment_tax purposes in and whether petitioner is entitled to act sec_530 relief and whether petitioner is liable for the failure to deposit penalty under sec_6656 i background findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference on the date the petition was filed petitioner was a louisiana corporation with a principal_place_of_business in baton rouge louisiana on date after the filing of the petition petitioner was dissolved under louisiana law and petitioner’s assets were transferred to cave law firm l l c which continued petitioner’s business petitioner was incorporated on date as a louisiana professional law corporation petitioner’s business consisted primarily of representing individuals injured in accidents fees generated from the provision of legal services were petitioner’s only source_of_income in and all attorney’s fees and reimbursements of case expenses were paid directly to petitioner which then paid a portion of the gro sec_3although petitioner handled most cases on a contingency basis ms willis handled some family law matters on an hourly basis in and fee generally one-half or one-third to the attorney who handled the case petitioner was an s_corporation for federal_income_tax purposes in and at all relevant times donald cave was petitioner’s president and sole shareholder ii donald cave donald cave has been licensed to practice law in the state of louisiana since date and he maintained an active trial practice with petitioner in and in addition donald cave performed the following services for petitioner in and he selected the associate attorneys who would work for petitioner he hired law clerks to provide legal services to petitioner he hired petitioner’s support staff which in and included an investigator a receptionist and several secretaries he set the support staff members’ hours he determined whether petitioner’s workers would receive bonuses and in what amounts he approved petitioner’s payroll and he decided whether to make advance_payments or reimburse petitioner’s workers for case-related and work-related expenses in addition donald cave owned the professional office building in which petitioner’s principal_place_of_business was located and arranged for petitioner to lease space in the building in and petitioner’s attorneys and support staff occupied only of the office suites in the building and donald cave as lessor leased or held out for lease the remaining office suites petitioner maintained several client trust accounts operating accounts and banking lines of credit in and case recoveries generally were deposited into the client trust accounts which were under the control of donald cave in addition donald cave was one of only two authorized signatories on petitioner’s checking accounts and was the only attorney permitted to access any of petitioner’s banking lines of credit in and donald cave delegated some of petitioner’s day-to-day responsibilities to petitioner’s office manager elizabeth wells ms wells in and ms wells’ responsibilities included preparing petitioner’s payroll drafting and signing workers’ checks maintaining petitioner’s books_and_records monitoring petitioner’s bank balances interviewing potential employees and approving advance_payment and reimbursement requests for less than dollar_figure donald cave received a portion of the fees generated in cases he handled in and he also received draws from petitioner of dollar_figure in and dollar_figure in iii the associate attorneys donald cave considered petitioner an attorney incubator because he generally hired recent law school graduates with little prior professional experience in and the following attorneys in addition to donald cave worked for petitioner michael cave mr lahaye and ms willis for convenience we will refer to michael cave mr lahaye and ms willis collectively as the associate attorneys michael cave is the son of donald cave mr lahaye and ms willis are not related to donald cave each of the associate attorneys joined petitioner as a law clerk before graduating from law school and continued to work for petitioner as an attorney after graduating from law school and passing the louisiana bar exam petitioner treated the associate attorneys as employees for employment_tax purposes during their tenures as law clerks 4ms willis admitted to the louisiana bar on date worked for petitioner as an associate attorney from that date through mr lahaye admitted to the louisiana bar on date worked for petitioner as an associate attorney from that date through michael cave admitted to the louisiana bar on date worked for petitioner as an associate attorney until its dissolution whereupon he began working for cave law firm l l c petitioner did not require the associate attorneys to work from petitioner’s principal office to work set hours or to account for their time petitioner did not require the associate attorneys to sign written contracts of employment or association nor did it require the attorneys to sign noncompetition agreements the record contains no evidence however that any of the associate attorneys either offered services to or performed services for other law firms while they worked for petitioner nor is there any evidence in the record that the associate attorneys offered their services to the public other than as representatives of petitioner none of the associate attorneys had any clients or cases when they joined petitioner as attorneys and donald cave referred cases to them to help them develop their practices the associate attorneys also occasionally worked on cases donald cave was personally handling donald cave expected the associate attorneys to generate new business for petitioner and he provided an incentive for them to do so in and the associate attorneys received one-half of the gross fees collected in cases they generated but only one-third of the gross fees collected in cases referred to them by or on behalf of petitioner the associate attorneys did not receive any other 5indeed following the birth of her child in date ms willis worked part time from home for the rest of and throughout compensation from petitioner in or the balance of the fee remaining after payment of the associate attorney’s share went to petitioner and was used to pay firm expenses including support staff salaries telephone bills and computer and software expenses and distributions to donald cave when a new associate attorney joined petitioner donald cave recommended but did not require that the new attorney attend seminars in maritime law and trial practice suggested articles for the new attorney to read and asked the new attorney to attend one or two of his trials petitioner did not review pleadings or correspondence prepared by the associate attorneys in cases they generated but did review pleadings and correspondence prepared by the attorneys in cases referred to them petitioner generally did not require the associate attorneys to give oral or written status updates regarding their cases but did require oral status updates in cases that were independently generated by one of the associate attorneys and in which petitioner had made an advance_payment of case expenses 6although ms willis testified that neither petitioner nor donald cave reviewed any of the pleadings or correspondence she prepared in and or required oral status updates in any of the cases she handled her testimony is not necessarily inconsistent with the parties’ stipulation that petitioner reviewed pleadings and correspondence and required oral status updates in at least some cases indeed donald cave testified that by and ms willis had developed her own clients and that the matters she handled rarely if ever required advances petitioner paid each of the associate attorneys a stipend during the attorney’s first few months on the job but discontinued the stipend once the attorney’s cases began generating fees petitioner did not require the associate attorneys to accept or reject particular cases or kinds of cases and at least one of the associate attorneys michael cave rejected some of the cases that donald cave referred to him however donald cave could not recall either of the other associate attorneys ever rejecting a case he referred to him or her petitioner provided the associate attorneys with the following professional office space including office furniture utilities janitorial services and security monitoring secretarial services letterhead and professional business cards identifying the associate attorneys as petitioner’s attorneys computers printers telephones copy machines fax machines and other office equipment and supplies access to petitioner’s law library internet service and computer server premises liability insurance coverage and advances for certain case expenses to receive advances for case expenses the associate attorneys were required to make written requests as noted above requests for less than dollar_figure could be approved by ms wells but requests for more than dollar_figure required donald cave’s authorization petitioner recovered the advances when it received a recovery in the case if a case did not result in a recovery petitioner absorbed the loss petitioner also paid or reimbursed the associate attorneys for other work-related expenses in and including mandatory louisiana state bar association dues and disciplinary assessments the cost of hours per year of continuing legal education cle and gasoline expenses petitioner also paid michael cave’s and mr lahaye’s automobile expenses in and including automobile payments insurance premiums and repairs donald cave decided on a case-by-case basis whether to pay an associate attorney’s automobile expenses petitioner did not maintain firmwide malpractice insurance in and and did not pay or offer to pay the associate attorneys’ malpractice insurance premiums petitioner did not offer the associate attorneys health or medical insurance paid vacation or sick leave retirement contributions student_loan repayment assistance or child care allowances 7petitioner paid the associate attorneys’ gasoline expenses by issuing them credit cards that they could use to purchase gasoline it is not clear whether the associate attorneys could also use the credit cards to pay other work-related expenses iv mr matthews in date donald cave hired mr matthews to provide legal services to petitioner as a law clerk mr matthews was hired on a nonexclusive basis meaning he was permitted to work for other attorneys who were not associated with petitioner mr matthews also was allowed to pursue other business interests which included serving as a motorcycle safety training instructor and as a consultant in litigation involving motorcycle accidents mr matthews’ work for petitioner in and consisted primarily of doing legal research and preparing pleadings and briefs for donald cave mr matthews also worked on occasion for the associate attorneys mr matthews was paid a set amount--generally dollar_figure every other week he also received bonuses from petitioner totaling dollar_figure in mr matthews generally performed his work either at his home or at petitioner’s office petitioner provided mr matthews with most of the same amenities it provided to the associate attorneys including a shared office office equipment and supplies internet access and access to petitioner’s law library in and petitioner also reimbursed mr matthews for some of the expenses_incurred in his work petitioner did not provide mr matthews with secretarial services letterhead or business cards and did not offer him health insurance retirement contributions or other_benefits mr matthews continued to work for petitioner until its dissolution as of the trial date mr matthews did occasional work for cave law firm l l c but did not use or have access to an office at the firm v petitioner’s tax returns petitioner filed forms 1120s u s income_tax return for an s_corporation for and form sec_941 employer’s quarterly federal tax_return for all quarters of and and forms 940-ez employer’s annual federal unemployment futa_tax return for and petitioner did not treat donald cave the associate attorneys or mr matthews as employees for employment_tax purposes on its and federal tax filings petitioner issued forms 1099-misc miscellaneous income to the associate attorneys and to mr matthews for and petitioner did not issue a form_w-2 wage and tax statement or a form 1099-misc to donald cave for or donald cave believed it was appropriate for petitioner to treat the associate attorneys and mr matthews as independent contractors because he did not have sufficient control_over their work the record does not disclose however the basis on which 8donald cave testified that his treatment of the associate attorneys was affected by a prior audit in the early 1970s of a continued donald cave determined it was appropriate for petitioner to treat the associate attorneys mr matthews and himself as independent contractors richard roberts mr roberts the certified_public_accountant who assisted in the preparation of petitioner’s form_1120s reviewed petitioner’s books_and_records and had discussions with donald cave before preparing the return mr roberts agreed with donald cave that petitioner’s attorneys and law clerks should be classified as independent contractors for employment_tax purposes but did not investigate the facts or do any research to verify mr cave’s position i proper party opinion as an initial matter we must determine whether petitioner which was dissolved under louisiana law after the filing of the petition is a proper party before the tax_court the capacity of a corporation to engage in litigation in the tax_court shall be determined by the law under which the corporation was organized rule c see also 87_tc_586 petitioner was a louisiana corporation before its dissolution accordingly continued law firm with which he was then affiliated however the record does not contain any details with respect to the prior audit including whether worker classification for employment_tax purposes was even an issue in the prior audit louisiana law governs petitioner’s right to prosecute an action in this court louisiana law provides upon issuance of the certificate of dissolution the corporate existence shall cease as of the effective date stated in the certificate except for the sole purpose of any_action or suit commenced theretofore by or commenced timely against the corporation la rev stat ann sec_12 c see also 13_f3d_168 5th cir in mayfair sales inc v sams so 2d la ct app the court of appeal of louisiana explained the purpose of la rev stat ann sec_12 c is to allow for the extension of corporate existence to finalize litigation previously commenced by or against the corporation without this statute unresolved claims by or against a corporate entity asserted prior to dissolution would abate upon dissolution of the corporation citation omitted petitioner commenced an action in this court by filing a petition although petitioner was subsequently dissolved under louisiana law petitioner is entitled under louisiana law to prosecute this action see la rev stat ann sec_12 c grubbs v gulf intl marine inc supra consequently petitioner is a proper party before the court ii employees v independent contractors sec_3111 and sec_3301 impose fica and futa taxes respectively on employers on the basis of wages they pay to employees 119_tc_121 affd 93_fedappx_473 3d cir sec_3121 provides that for fica tax purposes the term employee includes any individual who has the status of an employee under common_law sec_3121 and describes other individuals who are considered employees for fica tax purposes regardless of their status under common_law individuals who are described in sec_3121 and including an officer of a corporation are commonly referred to as statutory employees joseph m grey pub accountant p c v commissioner supra pincite with certain exceptions not relevant in this case the sec_3121 definition of employee also applies for futa_tax purposes sec_3306 for purposes of income_tax_withholding the term employee includes inter alia an officer of a corporation sec_3401 the term also includes every individual performing services if the relationship between him and the person for whom he performs such services is the legal relationship of employer and employee sec_31_3401_c_-1 employment_tax regs the existence of an employer-employee relationship for income_tax_withholding purposes is determined generally by reference to the usual common_law rules applicable in determining such relationships see sec_31_3401_c_-1 employment_tax regs see also revrul_75_343 1975_2_cb_403 a burden_of_proof the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that they are incorrect rule a 290_us_111 this principle applies to the commissioner’s determinations that a taxpayer’s workers are employees 117_tc_263 citing 77_f3d_236 8th cir b whether donald cave was petitioner’s employee an officer of a corporation who performs substantial services for the corporation and receives remuneration for such services is an employee for employment_tax purposes sec_3121 sec_3306 see also 117_tc_141 affd sub nom 54_fedappx_100 3d cir sec_31_3121_d_-1 employment_tax regs however an officer of a corporation who does not perform any services or performs only minor services and who neither receives nor is entitled to receive any remuneration directly or indirectly is not an employee of the corporation sec_31_3121_d_-1 employment_tax regs in veterinary surgical consultants p c v commissioner supra we held that a surgeon who was the president and sole shareholder of an s_corporation and performed services for the corporation was an employee for employment_tax purposes see also joseph m grey pub accountant p c v commissioner supra pincite in and donald cave was petitioner’s president made virtually all corporate decisions with respect to petitioner received a percentage of the legal fees recovered in cases he handled and received draws from petitioner of dollar_figure and dollar_figure in and respectively these facts tend to establish that donald cave was petitioner’s employee within the meaning of sec_3121 there is no evidence in the record such as a service agreement to support a finding that donald cave performed services for petitioner in some capacity other than as president see joseph m grey pub accountant p c v commissioner supra pincite see also revrul_82_83 1982_1_cb_151 it is a question of fact in all cases whether officers of a corporation are performing services within the scope of their duties as officers or whether they are performing services as independent contractors moreover the management services donald cave performed for petitioner were fundamental to petitioner’s operations and such services rarely are performed by independent contractors see revrul_82_83 supra c b pincite finally the fact that donald cave delegated some day-to-day responsibilities with respect to petitioner to ms wells is immaterial because the record reflects that ms wells was acting on donald cave’s behalf and she performed only those tasks that donald cave delegated to her in summary we conclude that donald cave was a statutory_employee of petitioner for employment_tax purposes in and see sec_3121 sec_3306 sec_31_3121_d_-1 employment_tax regs c whether the associate attorneys and mr matthews were petitioner’s employees sec_3121 defines an employee as any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee see also sec_3306 the regulations provide additional guidance with respect to a worker’s classification as a common_law_employee specifically sec_31_3121_d_-1 employment_tax regs provides an employer-employee relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished i t is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that 9even if we were to evaluate donald cave’s worker classification taking into account only those services he personally performed for petitioner we would still conclude that donald cave was petitioner’s employee in and because he was petitioner’s president he personally performed substantial services for petitioner and he received remuneration from petitioner the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services absent a stipulation to the contrary this case is appealable to the court_of_appeals for the fifth circuit see sec_7482 the court_of_appeals for the fifth circuit considers the following factors in deciding whether a worker is a common_law_employee the degree of control the principal has over the worker the worker’s opportunity for profit or loss the worker’s investment in facilities the permanence of the relationship and the skill required in the operationdollar_figure 900_f2d_49 5th cir no single factor is determinative all facts and circumstances must be taken into account and doubtful questions should be resolved in favor of employee status id pincite 10this court and the internal_revenue_service use similar tests this court considers the degree of control exercised by the principal over the worker which party invests in work facilities used by the worker the worker’s opportunity for profit or loss whether the principal has the right to discharge the worker whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating see eg 117_tc_263 see also weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir no single factor is determinative and all facts and circumstances must be considered weber v commissioner supra pincite the internal_revenue_service applies a 20-factor analysis which also requires an examination of all relevant facts and circumstances see revrul_87_41 1987_1_cb_296 degree of control in determining the existence of an employer-employee relationship the crucial test is the principal’s right to control the worker not only as to the result to be obtained but also as to the manner in which the service is to be performed weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir sec_31_3121_d_-1 employment_tax regs the degree of control necessary to find an employer- employee relationship varies depending on the nature of the services provided by the worker ewens miller inc v commissioner t c pincite the level of control necessary to find employee status generally is lower when applied to professionals than when applied to nonprofessionals weber v commissioner supra pincite 25_tc_1296 noting that there are many eminent lawyers who are full-time employees of corporations and who carry on their professional work with a minimum of direct supervision or control_over their methods on the part of their employer in order for the principal to retain the requisite control_over the details of a worker’s work it is not necessary that the principal stand over the worker and direct every move made by the worker weber v commissioner supra pincite sec_31 d - c employment_tax regs rather the crucial test is whether the principal had the right to impose control weber v commissioner supra pincite in weber v commissioner supra pincite we concluded that the taxpayer a united methodist church minister was subject_to significant control where inter alia he was required to perform numerous duties lacked authority to discontinue the church’s regular services was required to be amenable to the church’s governing authority and was subject_to discipline including termination for ineffectiveness or unfitness conversely in 64_tc_974 we concluded that the taxpayer an insurance agent was not subject_to significant control where inter alia he set his own work schedule submitted no written reports and was not provided with any leads to help him sell insurance policies a associate attorneys whether petitioner had the right to control the details of the associate attorneys’ work is an intensely factual question on the one hand petitioner provided the associate attorneys with minimal training and supervision donald cave suggested but did not require that new attorneys attend one or two of his trials attend particular seminars and read certain legal articles the associate attorneys were not required to work from a particular location to work particular hours or to account for their time the associate attorneys were not required to accept or reject certain cases or kinds of cases and were free to reject cases referred to them by donald cave on the other hand petitioner acting through its president donald cave controlled the assignment of cases to the associate attorneys and determined whether the associate attorneys would be reimbursed for case-related and other work-related expenses these facts are highly probative that petitioner had substantial control_over the manner in which the associate attorneys performed their work petitioner acting through donald cave also reviewed pleadings and correspondence prepared by the associate attorneys in at least some cases and required them to give oral status reports in certain circumstances in addition donald cave made suggestions to the associate attorneys about how to handle particular cases and he expected the associate attorneys to help out occasionally with cases he was personally handling finally unlike the firm in simpson v commissioner supra which did not provide the taxpayer with any leads to help him develop business petitioner routinely referred cases to the associate attorneys to help them generate fees and develop practices on balance we conclude that the analysis regarding control tips in favor of an employer-employee relationship petitioner’s ability to affect the course of litigation by its decisions regarding the funding of litigation work assignments and working conditions including the supervision of associate attorneys who worked on cases generated by petitioner and or donald cave weighs in favor of an employer-employee relationship the independence of the associate attorneys in dealing with cases they originated for petitioner11 is not sufficient to overcome the control that petitioner exercised and had the right to exercise over the operation of the firm and the funding and conduct of firm litigation in general this factor is indicative of an employer-employee relationship b mr matthews like the associate attorneys mr matthews was not required to work from a particular location to work particular hours or to account for his time but unlike the associate attorneys who were expected to generate cases and clients for petitioner 11the internal_revenue_service issued two revenue rulings regarding the worker classification status of registered nurses and practical nurses that discussed at least in part the effect of a worker’s education and professional credentials see revrul_75_101 1975_1_cb_318 revrul_61_196 1961_2_cb_155 both revenue rulings state that whether a nurse is to be treated as an independent_contractor or as an employee depends on the facts and circumstances of the case although both revenue rulings conclude that registered nurses and practical nurses may be considered as self-employed if they are engaged in private duty nursing under circumstances where they function independently as licensed professionals the revenue rulings also state that such nurses are employees if they are on the regular staff of a hospital clinic nursing home or physician and are subject_to the direction and control of those that engaged them the revenue rulings do not conflict with the conclusions we reach in this case and who had discretion to manage their cases as they saw fit mr matthews received all of his assignments directly from donald cave or in rare instances from one of the associate attorneys and there is no evidence that mr matthews was free to reject assignments this factor is indicative of an employer-employee relationship investment in facilities the fact that a worker provides his or her own tools generally indicates the worker is an independent_contractor ewens miller inc v commissioner t c pincite conversely the fact that a worker has no investment in the facilities used in the work is indicative of an employer- employee relationship see id where the value of the tools provided by the worker is minimal this factor is not of great weight see breaux daigle inc v united_states f 2d pincite a associate attorneys petitioner provided the associate attorneys with all of the tools and facilities necessary to complete their work including office space office furniture computers telephones fax machines copying machines and office supplies petitioner also provided the associate attorneys with secretarial services telephone and internet service and access to petitioner’s computer server law library and online legal research services in some instances petitioner even paid or reimbursed the associate attorneys’ automobile expenses although some of the associate attorneys used their own funds to decorate their offices or to set up home offices there is no credible_evidence that the associate attorneys had more than a de_minimis investment in the facilities used in their work this factor is indicative of an employer-employee relationship b mr matthews petitioner provided mr matthews with most of the same amenities it provided to the associate attorneys including office space office furniture a computer office supplies and equipment and access to petitioner’s law library online research services and computer server although mr matthews sometimes worked from home there is no evidence that he had a significant investment in any of the facilities used in connection with his work for petitioner in or this factor is indicative of an employer-employee relationship profit or loss a compensation arrangement in which an individual works on commission may be indicative of an independent_contractor relationship see simpson v commissioner t c pincite characterizing an individual as an independent_contractor where inter alia his opportunity for and the degree to which he might make a profit or loss in any given year was solely dependent upon his own efforts and skill conversely a compensation arrangement in which an individual cannot increase his profits through his own efforts and is not at risk for loss is indicative of an employer-employee relationship see juliard v commissioner tcmemo_1991_230 characterizing an individual as an employee where inter alia he was paid a salary and reimbursed for expenses_incurred with respect to his work a associate attorneys the associate attorneys’ compensation in and consisted of a percentage of the gross fees petitioner collected in the cases they handled the percentage varied depending on who secured the case thus the associate attorneys could increase their profit by developing new clients and cases and by securing larger fees in the cases they handled however the associate attorneys bore little if any risk of loss from petitioner’s cases and clients that they handled even if they brought them into the firm petitioner provided the associate attorneys with virtually all of the tools facilities and services necessary to complete their work moreover petitioner paid or reimbursed the associate attorneys for most case-related expenses and absorbed the loss if a case never generated a fee petitioner also paid or reimbursed the associate attorneys for various other professional expenses including louisiana state bar association dues cle courses and voluntary professional association memberships in summary the associate attorneys could increase their profits through their own efforts and skill but bore no risk of loss this factor is neutral b mr matthews unlike the associate attorneys mr matthews had no ability to increase his profits by attracting new clients or securing larger fees in the matters he worked on instead mr matthews was paid a flat amount to perform legal services for petitioner and was reimbursed for the costs incurred in his work thus mr matthews could not increase his profits through his own effort and skill and bore no risk of loss with respect to his work for petitioner this factor is indicative of an employer-employee relationship permanence of the relationship a associate attorneys petitioner did not require the associate attorneys to sign written contracts of employment or covenants not to compete nevertheless the record reflects that the relationship between petitioner and the associate attorneys was continuous permanent and exclusive ms willis worked for petitioner as an attorney for years mr lahaye worked for petitioner as an attorney for years and michael cave had worked for petitioner and its successor cave law firm l l c as an attorney for years as of the trial date although the associate attorneys were not required to work exclusively for petitioner there is no credible_evidence that any of the associate attorneys ever provided or offered to provide services to another law firm during the periods at issue nor did they offer services directly to the public other than in their capacity as attorneys working for petitioner this factor is indicative of an employer-employee relationship b mr matthews although mr matthews was not required to sign a written contract of employment or a covenant_not_to_compete the record reflects that mr matthews’ relationship with petitioner was permanent rather than temporary indeed as of the trial date mr matthews had been associated with petitioner and its successor for around years however mr matthews routinely provided legal and other services to lawyers law firms and organizations unaffiliated with petitioner including petitioner’s competitors this factor is neutral skill required in operation a associate attorneys in breaux daigle inc v united_states f 2d pincite- the court_of_appeals for the fifth circuit observed that a worker’s minimal skill argued against a finding of independent_contractor status ‘ t he workers were not specialists called in to solve a problem but unskilled laborers who performed the essential everyday chores of the taxpayer’s operation ’ id quoting 861_f2d_450 5th cir modified 867_f2d_875 5th cir unlike the workers whose classification was at issue in breaux daigle the associate attorneys were highly educated professionals on the other hand the associate attorneys who were newly licensed lawyers when first hired by petitioner were not specialists called in to solve a particular problem but instead performed the essential everyday professional tasks in petitioner’s business this factor is neutral b mr matthews the preceding paragraph applies with equal force to mr matthews although mr matthews’ work for petitioner arguably required less skill than the work performed by the associate attorneys mr matthews was an educated and skilled professional whose responsibilities included essential everyday professional tasks in petitioner’s business this factor is neutral other factors as noted above in determining whether a worker is an employee or an independent_contractor for employment_tax purposes no single factor is determinative and all facts and circumstances must be taken into account some of the other factors that the court_of_appeals for the fifth circuit and this court consider include whether the work is an integral part of the principal’s business and whether the principal has the right to discharge the worker see id pincite weber v commissioner t c pincite a associate attorneys fees generated from the provision of legal services were petitioner’s only source_of_income in and petitioner hired the associate attorneys to provide legal services to existing clients and to develop new clients the services the associate attorneys provided petitioner in and were therefore an integral part of petitioner’s business this factor suggests the associate attorneys were petitioner’s employees the record does not contain any information regarding whether petitioner had the right to discharge the associate attorneys and if so whether there were any limitations on this right this factor is neutral b mr matthews mr matthews’ work was also an integral part of petitioner’s business although mr matthews was a law clerk rather than a licensed attorney his responsibilities-- conducting legal research and drafting legal pleadings--were crucial to petitioner’s law practice this factor suggests an employer-employee relationship the record does not contain any information regarding whether petitioner had the right to discharge mr matthews and if so whether there were any limitations on this right this factor is neutral summary a the associate attorneys in summary we conclude on the basis of all of the relevant facts and circumstances that the associate attorneys were petitioner’s common_law employees three of the five specific factors--degree of control investment in facilities and permanence of the relationship--indicate an employer-employee relationship and the remaining factors are neutral in addition the fact that the work performed by the associate attorneys is an integral part of petitioner’s business supports our conclusion keeping in mind that petitioner bears the burden_of_proof and that doubtful questions should be resolved in favor of employer-employee status we conclude that the associate attorneys were petitioner’s employees for employment_tax purposes in and b mr matthews most of the five specific factors we considered are indicative of an employer-employee relationship in particular petitioner’s control_over mr matthews’ work and compensation arrangements strongly suggests that he was petitioner’s employee in and keeping in mind that respondent’s determinations are presumed correct that petitioner has the burden_of_proof and that doubtful questions should be resolved in favor of employment and after considering all the facts and circumstances we conclude that mr matthews was petitioner’s employee for employment_tax purposes in and iii act sec_530 relief12 when applicable act sec_530 relieves a taxpayer from employment_taxes notwithstanding that the relationship between the taxpayer and the individual performing services would otherwise require payment of such taxes 121_tc_89 affd 425_f3d_1203 9th cir to qualify for act sec_530 relief the taxpayer must not have treated the individual as an employee for any period must have consistently treated the individual as not being an employee on all tax returns for periods after date and must have had a 12petitioner suggested on brief that we need not reach the merits of petitioner’s claim for act sec_530 relief and made no argument with respect to act sec_530 relief reasonable basis for not treating the individual as an employee act sec_530 joseph m grey pub accountant p c v commissioner t c pincite a taxpayer is treated as having had a reasonable basis for not treating an individual as an employee if the taxpayer’s treatment of the individual was in reasonable reliance on judicial precedent published rulings technical_advice with respect to the taxpayer a letter_ruling to the taxpayer a past internal_revenue_service audit of the taxpayer that entailed no assessment attributable to the taxpayer’s employment_tax treatment of individuals holding positions substantially_similar to the position held by the individual whose status is at issue or a longstanding recognized practice of a significant segment of the industry in which the individual was engaged act sec_530 veterinary surgical consultants p c v commissioner t c pincite see also ewens miller inc v commissioner t c pincite a taxpayer may also qualify for act sec_530 relief if it establishes that it had some other reasonable basis for treating its workers as independent contractors see eg images in motion of el paso inc v commissioner tcmemo_2006_19 if a taxpayer establishes a prima facie case that it meets the reporting consistency and substantive consistency_requirements of act sec_530 relied on one of the reasonable basis safe harbors in act sec_530 and cooperated with all reasonable requests from the secretary then the burden shifts to the commissioner to establish that the taxpayer is not entitled to act sec_530 relief act sec_530 added by the small_business job protection act of publaw_104_188 sec a stat with this background in mind we now consider whether petitioner is entitled to act sec_530 relief with respect to any of the workers that respondent determined were employees in and a donald cave although act sec_530 is not by its terms limited to situations involving worker classification under common_law we have held that act sec_530 relief is not available with respect to statutory employees joseph m grey pub accountant p c v commissioner supra pincite see also charlotte’s office boutique inc v commissioner supra pincite n donald cave was petitioner’s statutory_employee in and see supra p consequently act sec_530 relief is not available to petitioner with respect to donald cave b the associate attorneys respondent appears to concede that petitioner did not treat any of the associate attorneys as employees for any period during which they performed services for petitioner as attorneys13 and that petitioner issued forms to the associate attorneys in and however petitioner has not established that it relied on any of the authorities listed in the act sec_530 safe_harbor or that it had any other reasonable basis for treating the associate attorneys as independent contractors donald cave testified at trial that he believed the associate attorneys were appropriately classified as independent contractors because he did not have control_over them however there is no credible_evidence that donald cave did any research or conducted any meaningful investigation with respect to the associate attorneys’ worker classification or that he relied on the informed advice of mr roberts on the contrary the record suggests that mr roberts accepted donald cave’s conclusion that the associate attorneys were independent contractors without thoroughly investigating the issue consequently we conclude that petitioner is not entitled to act sec_530 relief with respect to the associate attorneys c mr matthews act sec_530 clarifies act sec_530 by providing that act sec_530 relief is not available if the 13as noted above petitioner treated the associate attorneys as employees during their tenures as law clerks taxpayer or a predecessor has treated any individual holding a substantially_similar position as an employee for purposes of the employment_taxes for any period beginning after date petitioner treated mr matthews as an independent_contractor in and however petitioner treated the associate attorneys as employees during their tenures as law clerks--when they held positions substantially_similar to the one mr matthews held in and consequently act sec_530 relief is not available to petitioner with respect to mr matthews iv sec_6656 penalty sec_6656 imposes a penalty equal to percent of the portion of an underpayment_of_tax that is required to be deposited if the failure to deposit is for more than days charlotte’s office boutique inc v commissioner t c pincite the taxpayer may avoid the penalty under sec_6656 if the taxpayer’s failure to deposit a tax was due to reasonable_cause and not willful neglect id a taxpayer’s reliance on the advice of a competent professional adviser may constitute reasonable_cause where the taxpayer establishes by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided the adviser with necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir see also charlotte’s office boutique inc v commissioner supra pincite respondent has demonstrated that petitioner failed to deposit employment_tax with respect to donald cave the associate attorneys and mr matthews consequently petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is incorrect see 116_tc_438 petitioner has not offered any argument that respondent’s determination of a penalty is incorrect or inappropriate nor has petitioner argued that its failure to deposit employment_tax was due to reasonable_cause and not to willful neglect petitioner does not argue that it relied on mr roberts’ advice and in any event petitioner has not established that it provided him with all necessary and accurate information or relied in good_faith on his judgment consequently we sustain respondent’s determination that petitioner is liable for the sec_6656 penalty for and v conclusion in summary we hold that petitioner is a proper party before this court donald cave the associate attorneys and mr matthews were petitioner’s employees for employment_tax purposes in and petitioner is not entitled to act sec_530 relief and petitioner is liable for the sec_6656 penalty we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above we conclude such arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
